Citation Nr: 1541022	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-10 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to specifically include generalized anxiety disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to July 1970. This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Board notes that in the December 2009 rating decision, the RO denied service connection for PTSD, and the Veteran directly appealed that issue to the Board for de novo review following an in-person hearing before a Decision Review Officer (DRO) at his local RO (in Nashville, Tennessee) at the time.  As a function of the Board's de novo review authority, the Board has characterized the Veteran's claim for PTSD as a claim for an acquired psychiatric disorder, to include generalized anxiety disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder.).  It is also noted that the Veteran has relocated and the Boston, Massachusetts RO currently has jurisdiction of his claims file. 

In April 2011, the Veteran requested a video conference hearing before a Veterans Law Judge; however, despite a July 2013 letter notifying him of a hearing, he did not appear for the hearing scheduled in August 2013. 


FINDINGS OF FACT

1. Acquired psychiatric disorder, to include generalized anxiety disorder and
PTSD, is affirmatively shown to have had its onset during service, and is related to an event of service origin.

2. The competent medical evidence does not demonstrate that the Veteran has
sleep apnea.

CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder and PTSD, is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014);  38 C.F.R. § 3.303 (2014). 

2.  Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014);  38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the claim for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder and PTSD, is favorable to the Veteran, no further action is required to comply with the VCAA. 

As for the claim of service connection for sleep apnea, under 38 U.S.C.A. 
§ 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO first provided the Veteran with pre-adjudication VCAA notice via letter dated in November 2008 and September 2009.  He was notified of the evidence needed to substantiate his claim for service connection and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as the Veteran adequately identified those records and authorized VA to obtain those records.  In addition, he was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that the Veteran was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Furthermore, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran had the opportunity to testify before a DRO at his local RO in December 2010.  In addition, the RO has obtained the Veteran's service personnel and treatment records, his VA treatment records, and private treatment records from Dr. Connie DiLeonardo.  The Veteran has not identified any additionally available evidence for consideration. 

VA has conducted medical inquiry in the form of VA examination to substantiate the claim of service connection.  38 U.S.C.A. § 5103A.  The Veteran was afforded a VA examination in March 2009, to determine the etiology of any sleep apnea. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  




Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378. 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.).  Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claims.

An overview of the case indicates that the Veteran initially filed his application for VA disability compensation in November 2008.  In that application he claims that three disabilities - PTSD, anxiety disorder, and sleep apnea - are related to his military service.  In particular, he claims that all three disabilities began in August 1967 while in service and that all three were diagnosed by a private psychiatrist in October 2008.  In support of his claim, he submitted a stressor statement which states that he "[r]epeatedly received verbal and physical abuse...specifically beating given by drill instructors, as well as assigned squad leaders."  That stressor statement included an additional description of the event in service:  "I witnessed recruits taken from their racks in the middle of the night, to be beaten until were screaming hysterically." 

In June 2009, the Veteran submitted additional statements in support of his claim of service connection for PTSD which further detailed stressors in service and how his symptoms have affected his life.  Following that, in a December 2009 rating decision, the RO denied service connection for "anxiety disorder with features of PTSD" and sleep apnea.  With regards to the PTSD and anxiety claims, the RO found that a VA examiner confirmed a diagnosis of anxiety disorder, but that there was no confirmed stressor to connect that diagnosis to any occurrence in service.  As for the sleep apnea claim, the RO found that there was no affirmative diagnosis of sleep apnea and no evidence that any sleep apnea was incurred in or caused by service. 

The Veteran filed a Notice of Disagreement (NOD) in July 2010 stating that he strongly disagreed with the denial of service connection for both sleep apnea and "anxiety disorder with features of PTSD."  In addition, he requested a hearing before a DRO at his local RO.  He appeared for that hearing, scheduled in December 2010, and detailed why he believed that the traumatic experiences related in the various stressor statements he submitted caused him to manifest sleep apnea and anxiety disorder.  The Veteran also relayed how the symptoms of both disabilities have affected his employability, family relationships, and social interactions throughout his life.  In a January 2011 Statement of the Case (SOC), the RO maintained its denial of the Veteran's claims, and specifically discussed the fact that the Veteran has not provided credible evidence that the events detailed in his stressor statements actually occurred, as required to substantiate a PTSD claim. 

Following this, in a substantive appeal received in March 2011, the Veteran explained that he did not report the events detailed in his stressor statements because he believed that his commanding officers orchestrated the assault that the Veteran alleges caused his claimed disabilities.  Moreover, he also explained that he did not discuss the series of assaults in communications with his family because he believed that his commanding officers monitored his communications and would confiscate letters to share with the platoon.  Thereafter, in a January 2013 Supplemental SOC (SSOC), the RO again maintained its denial of the Veteran's claims, and found that neither the arguments set forth by the Veteran in his appeal nor any of the medical outpatient records collected since the SOC further substantiated the Veteran's claims.  

As to the relevant evidence in the file, the Veteran's service personnel records show that he served on active duty from July 1967 to July 1970.  His service treatment records (STRs) at entrance and separation are silent as to any complaints, findings, treatment, or diagnoses relating to sleep apnea or psychiatric disorder.  Specifically, the Veteran was assigned a psychiatric profile on separation from active service of S1 under the PULHES classification system.  The PULHES classification system reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness necessary for retention in the military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Accordingly, the PULHES classification provides a general indication of a veteran's level of fitness.  A profile of 1 on a PULHES classification category does not necessarily mean that a veteran is free of any defects or infirmities for that category.  However, as here, where there is no other documented evidence to the contrary, a profile of S1 can be viewed as competent evidence that the service member did not have any noted psychiatric disabilities at the time of the exam. 

Therefore, on the basis of the STRs alone, a psychiatric disability and sleep apnea were not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

With regards to the Veteran's sleep apnea claim, none of the post-service medical records in the claims file reflect a diagnosis of sleep apnea.  Private medical records indicate that the Veteran in November 2008 reported to a clinical psychologist that he has disturbed sleep, does not get restful sleep, and feels exhausted.  That private psychologist did not diagnose sleep apnea.  A VA medical examiner in March 2009 stated that the Veteran reported waking up several times a night and having difficulty falling back asleep.  However, the examiner denied that the Veteran's sleep disturbances were related to sleep apnea, and instead connected the sleep disturbances to psychiatric issues.  She specifically remarked that the Veteran did not have any objective evidence of sleep apnea.  In an April 2009 VA psychiatric examination, the examiner reported that the Veteran described symptoms of mild insomnia, but also did not diagnose sleep apnea.  Rather, the examiner appeared to relate the Veteran's sleeping difficulties to symptoms of hyperarousal in connection with his psychological impairment.  

VA outpatient records starting in May 2009 indicate that the Veteran was being treated for insomnia, but no sleep apnea was ever diagnosed.  In fact, in various outpatient records in 2009 and 2010 his insomnia was well controlled with psychotropic prescription medication (trazadone).  Furthermore, the outpatient records report that there were no signs or symptoms of sleep apnea.  

During the December 2010 hearing, the Veteran indicated that for the entire period between separation from service and treatment by VA, he would wake up intermittently during the night due to bad dreams and anxiety and would have trouble getting back to sleep.  The Veteran also acknowledged that he did not have a current diagnosis of sleep apnea, but maintained his belief that this difficulty sleeping began in service and continued until he began receiving medication for his sleep troubles. 

Although the Veteran is competent to describe symptoms of sleep apnea, sleep apnea is not a condition found under case law to be capable of lay observation for the purposes of diagnosis.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (In considering whether a veteran has a chronic condition since service, the supporting evidence must be medical in nature unless it relates to a condition as to which... lay observation is competent).  Diagnosis of sleep apnea and its relation to service or an occurrence therein falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Veteran's assertions that his documented sleeping difficulties are the result of sleep apnea and that this sleep apnea is caused by an occurrence in service have no probative value. 

The post-service medical records referenced above do not contain a diagnosis of sleep apnea.  Without a diagnosis by a medical professional, there is no valid claim of service connection for such disability.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim of service connection for sleep apnea must be denied.  See 38 U.S.C.A. § 5107. 

The analysis now turns to consideration of the merits of the Veteran's claim of service connection for acquired psychiatric disorder, including PTSD and anxiety disorder, on the basis of postservice diagnosis under 38 C.F.R. § 3.303(d).  The Veteran was first diagnosed with PTSD during a private psychiatric examination in November 2008.  Subsequently, in a March 2009 VA general medical examination, the examiner diagnosed the Veteran with anxiety and PTSD.  This diagnosis was clarified in an April 2009 VA psychiatric examination to determine whether any psychiatric disability was related to the Veteran's service.  The VA examiner, after a review of the claims file and an interview with the Veteran, diagnosed him with anxiety disorder not otherwise specified with features of PTSD.  In addition, she stated that the Veteran's diagnosis "is more likely than not directly related to his traumatic military experiences in boot camp."  The examiner is qualified by education and training to offer a medical opinion on the etiology of the Veteran's psychiatric disorder, and her opinion, based as it is on the Veteran's psychological history and an in-person interview with the Veteran, is probative of the issue of whether the Veteran's psychiatric disorder arose out of an occurrence in service.

VA outpatient records, beginning in April 2009 when the Veteran's psychiatric disorder was first diagnosed, reflect a consistent evaluation of and treatment plan for anxiety disorder and PTSD, both related to experiences in boot camp.  

During the hearing in December 2010, the Veteran relayed his personal experiences regarding the treatment plan, and explained how his VA doctors have focused on the traumatic events that occurred during boot camp as the genesis of his current diagnosed psychiatric disorder.  The Board finds his testimony to be credible.  The description of his treatment plan illustrates a clear connection between the Veteran's current psychiatric disorder and the traumatic events he experienced during boot camp, and is supported by outpatient records.  The Veteran's reporting of the treatment plan and his symptoms, bolstered as it is by copious medical evidence in the record, is competent evidence that is probative of the issue of whether the Veteran's psychiatric disorder arose out of an event in service.  See Jandreau, 492 F.3d at 1377 (A layperson is competent to report a contemporaneous medical diagnosis and describe symptoms which later support a diagnosis by a medical professional.).  

In consideration of the diagnoses and opinions of the private psychologist, the April 2009 VA examiner, and the VA treatment providers, there is sufficient evidence that the Veteran's currently diagnosed generalized anxiety disorder and PTSD were incurred in or arose out of an event in service.  Accordingly, the Veteran meets the requirements of a finding of service connection for an acquired psychiatric disorder pursuant to 38 C.F.R. § 3.303(d).  


ORDER

The appeal seeking service connection for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder and PTSD, is granted. 

The appeal seeking service connection for sleep apnea is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


